internal_revenue_service number release date index number ------------------- ----------------------------------- ---------------- -------------------------------------------------- ----------------------------------- department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-146522-10 date date legend taxpayer ------------------------------------------------------------------------------------------------- ----------------------- targets ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ----------------------------------- manager ---------------------------------------- state a state b state c date date t u v w x y z ------------ ---------- -------------------- ---------------------- ------------------- ----- ----- --- --- dear ------------- this is in response to your letter dated date and supplemental submission dated date regarding the definition of the term qualified_health_care_property under sec_856 of the internal_revenue_code_of_1986 as amended the code for purposes of sec_856 and the qualification of manager defined below as an eligible_independent_contractor under sec_856 specifically you have requested the following rulings plr-146522-10 the mixed-use communities defined below constitute qualified health care properties within the meaning of sec_856 of the code thus taxpayer may lease the mixed-use communities to a taxable_reit_subsidiary trs pursuant to the rules of sec_856 manager will be deemed to be actively engaged in the trade_or_business of operating qualified health care properties within the meaning of sec_856 and therefore will qualify as an eligible independent contactor under sec_856 with respect to the health care facilities it manages or operates for the trs facts taxpayer is domestic_corporation that elected to be taxed as a real_estate_investment_trust reit beginning on date taxpayer is engaged in the acquisition and ownership of hospital skilled nursing medical office building and senior housing projects taxpayer uses an overall accrual_method of accounting and the calendar_year as its taxable_year taxpayer entered into a merger agreement with targets whereby taxpayer will acquire from targets the ownership or leasehold interests in t senior housing communities targets currently own lease operate and manage the real_estate taxpayer will lease properties meeting the definition of qualified health care properties under sec_856 to a wholly-owned trs in turn the trs will engage an eligible_independent_contractor to operate and manage the health care facilities taxpayer and or its wholly-owned disregarded entities will directly engage an independent_contractor to operate and manage the properties considered to be independent living facilities the eligible_independent_contractor providing services to the trs’s properties and the independent_contractor manager providing services to taxpayer’s properties will be the same company taxpayer will not derive any income from nor will it have any ownership_interest in the eligible_independent_contractor or any of its subsidiaries the properties the majority of the t senior housing communities are comprised of both independent living il and assisted living al residents together mixed-use communities many of the communities also have alzheimer alz residents who reside in separate secure wings within the respective communities as of date the communities to be acquired from targets can be summarized as the following u mixed-use communities comprised mostly of fully-licensed al alz communities including both il residents and al alz residents some partially licensed al alz communities and some unlicensed communities with al alz licenses pending or plr-146522-10 licenses not required and v unlicensed il communities without any al alz residents with plans for some of these communities to be licensed in the future so that they can be operated as mixed-use communities each mixed-use community is and will continue to be operated and marketed as one integrated community with different service options and units available for al alz and il residents generally each property has an executive director community business director activity director maintenance director food service director and numerous other employees that serve the entire community the same activities housekeeping maintenance food service and administrative staff provide services for both il and al alz residents and are trained to handle all residents’ needs there are a significant number of al residents in each mixed-use community and a significant portion of the gross_income is from the al residents in mixed-use communities with alz residents the alz residents are assigned to separate secure wings within each community taxpayer represents that transitioning a resident from il to al within a mixed- use community is generally a simple process with the exception of w partially licensed mixed-use communities and y fully-licensed mixed-use community each property is able to accommodate either an il or an al living situation in every unit a resident previously not receiving assistance with activities_of_daily_living adls or medication management does not need to relocate to another unit in order to begin receiving these services switching the resident from il to al is accomplished by updating the resident’s service plan providing the services outlined in the service plan and adding a monthly care charge despite the transition to al all other aspects of the resident’s life remain the same such as social activities meal plans and the individuals with whom the resident interacts at the community for the w partially licensed mixed-use communities and y fully-licensed mixed- use community properties the il and al residents are in different buildings units or sections of units but they are located on the same real_estate parcel for these communities al residents typically eat in dining areas separate from il residents however consistent with all the other mixed-use communities these il and al communities are operated and marketed as one integrated community il and al residents share common area facilities for front desk reception social activities and fitness activities during social activities and outings the same events are offered for both il and al residents il residents in all mixed-use communities are provided with services that are customarily provided to residents of rental housing units and are provided with additional supportive services including the following three meals a day in a central dining location generally shared with al residents housekeeping and linen services transportation to doctors’ offices banks and retail stores social and recreational plr-146522-10 activities assistance with diet assistance in obtaining prescription medication and assistance with arranging physical therapy services al residents are provided with the same services as il residents as well as assistance with adls such as bathing dressing toileting ambulating eating and continence care depending on specific state regulations caregivers also assist al residents with medical administration al residents receive different levels of care depending on their needs all units have emergency call systems and staff members are available at the facilities on a 24-hour schedule mixed-use communities are generally licensed under the laws of the state in which the community is located targets have x communities with al alz residents in states where a license is not required state a and state b other than these x exceptions each state regulates items such as the scope of services that may be rendered at the community the types of individuals that may be admitted as residents depending on the medical physical condition of the individual resident policies training required of the staff whether nursing staff is required and building and construction standards independent_contractor the following steps will take place prior to taxpayer’s merger with targets the management entities manager and their net assets and at least y unrelated management_contract for a mixed-use community will be distributed to targets’ shareholders in taxable transactions the operations of the health care facilities will be transferred to separate entities disregarded for federal_income_tax purposes opcos these separate entities will then be transferred to a corporation which will be owned by taxpayer immediately after the merger the corporation and taxpayer will jointly elect for the corporation to be treated as a trs of taxpayer opcos will enter into new management contracts with manager taxpayer’s property owning leasing entities propcos will enter into lease or sublease agreements with opcos propcos will be disregarded entities wholly owned by taxpayer immediately after the merger at the time of the merger manager will operate and manage the t communities to be acquired by taxpayer and at least y unrelated mixed-use community through a management_contract with a third party as described below furthermore manager will be operating qualified health care properties either pursuant to x management contracts for x separate qualified health properties or pursuant to y management_contract for an unrelated third party and a self-managed property that manager may lease from an unrelated third party or that manager may own prior to closing and retain the t communities acquired by taxpayer will be operated and managed by manager through new management contracts after the merger plr-146522-10 pursuant to these management contracts manager maintains all licenses and will obtain any additional licenses to be held in the name of the applicable opco entity that are required in connection with the services that manager provides at the communities manager is also required to provide the management services in compliance with federal state county municipal and other statutes laws orders regulations and ordinances affecting communities manager will supervise the assignment of all management and community employees among the communities taxpayer and manager will enter into a management agreement on the merger date for each of the t communities on the merger date and the date of the management contracts with the trs subsidiary opcos manager will be under contract to manage a third-party-owned community manager through its wholly-owned disregarded and regarded subsidiaries is and should continue to be responsible after the proposed transaction for all of the operational and management functions at this third-party-owned community the management agreement with the third party is a contract with respect to a mixed-use community in which manager has an ownership_interest for each of the mixed-use communities eg the t mixed-use communities acquired by taxpayer along with the unrelated third-party leased and managed communities manager provides administrative personnel including the executive director and community business director and supervisors who oversee the staff manager advises and assists in the development of policies and procedures the preparation and submission of applications and other materials necessary to obtain the required approvals the development and implementation of staffing partners and the administration of all billing and collections matters manager recruits key administrative personnel evaluates staffing standards provides staff training screens management staff provides charting conducts routine site visits monitors resident mix and admissions compliance assists residents with insurance filings and ensures compliance with all standards and legal requirements pursuant to agreements between manager and the property owners manager assists owners in establishing policies and responsibilities and ensures compliance with patient rights provides financial oversight maintains and repairs the physical properties of the communities and serves as a liaison between the communities and residents visitors staff and physicians for the third-party leased community manager operates the entire community providing all resident care equipment and supplies maintaining and repairing the community ensuring compliance with regulatory and other requirements admitting patients collecting all resident fees and providing personnel to operate the community manager is in negotiations to finalize the terms of a management_contract with another unrelated party owner to manage a fully-licensed mixed-use community manager intends to successfully close this management_contract before the merger plr-146522-10 date furthermore manager is pursuing consent to continue to lease certain mixed-use communities for its own benefit and is pursuing other unrelated third party contracts and the retention of self-managed properties owned or leased law and analysis sec_856 provides that to qualify as a reit a corporation must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes dividends interest rents_from_real_property and certain other items and derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes rents_from_real_property and certain other items sec_856 provides that the term rents_from_real_property does not include except as provided in sec_856 any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly i in the case of any person which is a corporation stock of such person possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of such person or ii in the case of any person which is not a corporation an interest of percent or more in the assets or net profits of such person sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or a qualified_health_care_property to a trs of the reit and the property is operated on behalf of such trs by a person who is an eligible_independent_contractor sec_856 provides that the term qualified_health_care_property means any real_property including interests therein and any personal_property incident to such real_property which is a health_care_facility or is necessary or incidental to the use of a health_care_facility sec_856 provides that the term health_care_facility means a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which immediately before the termination expiration default or breach of the lease or of the mortgage secured_by such facility was operated by a provider of such services which was eligible for participation in the medicare program under title xviii of the social_security act with respect to such facility sec_856 provides that the term eligible_independent_contractor with respect to any qualified_lodging_facility or qualified_health_care_property as defined in plr-146522-10 sec_856 means any independent_contractor if at the time such contractor enters into a management agreement or other similar service_contract with the trs to operate such qualified_lodging_facility or qualified_health_care_property such contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties respectively for any person who is not a related_person with respect to the real_estate_investment_trust or the trs sec_856 provides that the term independent_contractor means any person who does not own directly or indirectly more than percent of the shares or certificates of beneficial_interest in the real_estate_investment_trust and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock or if such person is not a corporation not more than percent of the interest in whose assets or net profits is owned directly or indirectly by one or more persons owning percent or more of the shares or certificates of beneficial_interest in the trust in the present case the al alz and il residents are located in the same building or on the same real_estate parcel all the al units are licensed by the state in which they are located to the extent licensing is required when a resident requires adls the resident may transition from an il unit to an al unit depending on availability which may or may not require the resident to physically move units depending on the facility’s licensing while not all of the residents of the mixed-use communities receive al services a significant number of units in each of the mixed-use communities will be occupied as al units manager directly or indirectly through its wholly-owned subsidiaries will be actively engaged in operating these mixed-use communities for the trs manager will be engaged in the operation of at least y health care property for a third party pursuant to a management_contract and will pursue other management contracts additionally manager has a history of operating al and other senior living facilities conclusion on the basis of the facts presented and the representations made we conclude that the mixed-use communities as described above will qualify as qualified health care properties under sec_856 additionally we conclude that manager will be considered to be actively engaged in the trade_or_business of operating health care properties within the meaning of sec_856 and will qualify as an eligible_independent_contractor under sec_856 with respect to the health care facilities it manages or operates for the trs except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code plr-146522-10 furthermore no opinion is expressed regarding the tax treatment of the merger between taxpayer and targets this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver jonathan d silver assistant to branch chief branch office of associate chief_counsel financial institutions products
